By the Court.
Porter, J.
The books of the plaintiff
were properly received in evidence. It wás proved that the entries were made in the usual course of business, and that the clerk who made them was dead. The general correctness of the books was shown by those who had dealt with the plaintiff ; and the accuracy of the charges in question was verified by his own oath. Part of the property had been delivered to the defendant, and the entire work was done under the supervision of his agent. No further proof was necessary to justify the introduction of the books. Merrill v. Ithaca & Oswego R. R. Co., 16 Wend. 586, 694; Brewster v. Doane, 2 Hill, 537.
There is no force in the objection that the witnesses who proved the correctness of the books settled their accounts by *326the ledger, without examination of the original entries. If the charges as posted and paid were honest, it is to he presumed that they were correct as entered in the day-books.
It appeared that the items of the plaintiff’s account were noted, in the first instance, on slates in 'the various workrooms; but this constitutes no objection, as they were transcribed on the books from day to day in the usual course of business. Sickles v. Mather, 20 Wend. 72; Davison v. Powell, 16 How. Pr. 467.
The statute authorising parties to testify in their own behalf has not deprived them of the right to introduce their books of .account in evidence. Tomlinson v. Borst, 30 Barb. 42.
The judgment should be affirmed.
All the judges concurred.
Judgment affirmed, with costs.